Citation Nr: 0825193	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  03-17 746	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for residuals of 
rheumatic fever, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from March 1953 to December 
1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying an increased evaluation for residuals of rheumatic 
fever above the 10 percent currently assigned. 

Following the veteran's perfection of an appeal of the RO's 
decision, the Board denied the claim in a September 2005 
decision.  The United States Court of Appeals for Veterans 
Claims (Court), in a May 2006 Order, approved a May 2006 
Joint Motion for Remand, vacating the September 2005 Board 
decision, and requiring Board remand for further development.  
The Board duly remanded the claim in October 2006.  However, 
this remand was in part to clarify representation of the 
veteran.  Because the issue of authorized representation was 
appropriately resolved shortly thereafter, the Board 
acquiesced to a request to vacate that remand and issue a new 
remand, which it did in April 2007.  Following appropriate 
development, the case has now returned to the Board.  


FINDINGS OF FACT

1.	The veteran had active service from March 1953 to 
December 1953.

2.	On June 23, 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Waco, 
Texas, that the appellant died in May 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


